Citation Nr: 1217885	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for service-connected schizoaffective disorder, depressed, previously diagnosed as dysthymic disorder, competent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a rating higher than 20 percent for service-connected dorsolumbar paravertebral myositis with postural scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1974 and April 1983 to September 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In February 2008, the Board remanded this claim for additional development.  That development having been completed, the claim is now partially ready for appellate review.

The issue of entitlement to a rating higher than 20 percent for service-connected dorsolumbar paravertebral myositis with postural scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's schizoaffective disorder, depressed, is manifested by symptoms causing total occupational and social impairment.

2.  A TDIU is a lesser benefit than a combined 100 percent disability rating, and the claim for a TDIU and the appeal for a higher rating for schizoaffective disorder, depressed, arose at the same time.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent, for the Veteran's schizoaffective disorder, depressed, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9433 (2011).

2.  The grant of a 100 percent disability rating for schizoaffective disorder, depressed, for the entire appeal period, renders moot the appeal for entitlement to a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to a Rating Higher Than 50 Percent for Service-Connected Schizoaffective Disorder, Depressed, Previously Diagnosed as Dysthymic Disorder, Competent

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for dysthymia disorder, competent, was established in a July 1988 rating decision, at which time a 30 percent rating was assigned, effective September 1986.  A rating of 50 percent was assigned in December 2003 Board decision, effective November 2002.  The Veteran submitted a claim for an increased rating in March 2004.  He asserts his psychiatric disorder is more severe than what is represented by a 50 percent rating.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 50 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9433.  The next higher rating of 70 percent is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 Diagnostic Code 9433. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran has a long and extensive history of mental health treatment with the VA.  A review of the records indicate the Veteran has been monitored very closely for at least the last six years, and met the high-risk criteria for a candidate for mental health intensive case management (MHICM).  See February 2008 note.  The Veteran has also been hospitalized for his psychiatric disability on numerous occasions throughout the years.  See February 2008 and October 2009 VA notes.

The Veteran was admitted to the hospital in August 2003 due to suicidal ideation and a suicide attempt.  See August 2003 VA note.  It was noted that the Veteran reported hearing voices commanding him to harm himself, that it was difficult for him to sleep and that his recent memory was impaired.

The Veteran was afforded a VA examination in October 2004.  It was noted that the Veteran had nine psychiatric hospitalizations between September 1985 and August 2003.  It was noted that the Veteran was receiving mental health care with the VA and was currently on medication.  The Veteran reported he had not worked since his military service, but that he lived with his wife and children.  The Veteran reported having fair response to medications but that he suffered severe depression, needing to be hospitalized.  He complained of poor sleep, periods of irritability and being verbally aggressive.  He reported a good relationship with his wife but that he heard voices at times talking to his head.  He also complained of poor concentration and not remembering what he reads.  Examination revealed the Veteran was clean, adequately dressed and groomed.  He was alert and oriented times three.  His mood was depressed and his affect was blunted.  He was not suicidal or homicidal at the time.  It was noted that he had been very depressed and had sleeping impairment, even with treatment.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 50.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 50 indicates serious symptoms or serious impairment in social and occupational functioning.

The Veteran continued to be closely monitored for his psychiatric disorder.  In June 2005, it was noted that his GAF score was again 50.  It was reported that he continued with mild depressed mood and problems falling asleep.  He had adequate hygiene and was appropriately dressed but he had a facial expression of emptiness.  He had psychomotor retardation, his attitude was cooperative but unspontaneous, and his affect was constricted.  It was also noted that he had ideas that he was being persecuted and there was poverty of speech.

In August 2007, the Veteran again reported auditory hallucinations.  Another one of the multiple times the Veteran was hospitalized was in January 2008.  See January 2008 VA treatment note.  He was admitted due to depressive symptoms, auditory hallucinations, and self-harm ideas.  He was assigned a GAF score of 30 at the time, indicating that his behavior was considerably influenced by delusions or hallucinations, serious impairment in communication or judgment or the inability to function in almost all areas. 

In April 2008, the Veteran reported for treatment for nightmares and thoughts of killing his wife.  See April 2008 VA treatment note. It was noted that the Veteran had recently been admitted to the psychiatric ward but continued with poor response to his medication and problems with sleep.  He also had poor control of his impulses and had ideas to harm his wife.  It was noted that the Veteran needed hospitalization to prevent further deterioration and harm to others.

In June 2008, a VA treatment note indicates that the Veteran had a history of four hospitalizations in the year 2008 for his psychiatric disability, all associated to dysphoric symptoms, suicidal ideas, or parasuicidal behavior.  It was noted that during the prior 22 years, he has recurrent bouts of depressive mood, suicidal ideas and auditory hallucinations.  He also reported trying to kill himself on five occasions by overdosing on medication.  A GAF score of 40 was assigned, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  In October 2008, it was noted that the Veteran had four hospitalizations for his psychiatric disorder in the last year.

In January 2009, the Veteran had a GAF score of 40-45.  It was noted that he had suicidal ideas.  In March 2009, the Veteran reported that a lack of healthy interactions between the members of his household.  He stated that he only spoke to his wife when she asked him something and that his reason for staying in the house was that he did not have any money or place to go.  In October 2009, the Veteran had abnormal sleep patterns, poor appetite, and inadequate hygiene, was withdrawn/isolated, had recent suicidal ideation or attempt, depressed mood, psychotic features (delusional ideation), poor concentration, poor attention span, anhedonia, and low self-esteem.  He was admitted again to the hospital from October 2009 to November 2009.  In October 2009, it was noted that there was no anticipated discharge date because of the persistent and severe nature of the Veteran's mental illness.  His illness indicated a need for sustained, long-term intensive treatment.  See October 2009 VA note.

The Veteran was afforded a VA examination in February 2010.  The examiner noted that records show the Veteran, since 1986, has had multiple VA hospitalizations and day treatment programs.  The VA Ambulatory Mental Health Clinic (MHICM) has followed him since 1986.  The examiner stated records indicate that since the last VA examination, the Veteran has been hospitalized at least once a year due to sadness, suicidal ideas, and psychotic behavior.  Examination revealed the Veteran was casually dressed with tense psychomotor activity and hesitant coherent speech.  His attitude was friendly but guarded.  His affect was constricted and his mood was anxious and depressed.  He was able to do serial 7's and intact to time, person and place.  His thought process was circumstantial and blocking.  The Veteran reported auditory hallucinations that were persistent.  The examiner diagnosed the Veteran with schizoaffective disorder, by history.  The examiner stated the Veteran had chronic mental deterioration that had to be readmitted at least once a year since his last VA examination in 2004.  The examiner stated the Veteran is totally disabled and that a minimal stress may trigger affective/psychotic deterioration.  A GAF score of 50 was assigned, and the examiner noted that the Veteran had total occupational and social impairment due to his mental disorder.

The Board finds that the totality of the evidence indicates the current 50 percent rating does not adequately compensate the Veteran's symptoms.  A rating of 100 percent is warranted, as the evidence indicates the Veteran's overall impairment results in total occupational and social impairment.  Throughout the years, the Veteran had continually suffered from depression, suicidal thoughts, auditory hallucinations, and multiple symptoms that required frequent hospitalizations and closely monitored treatment at the VA.

For all of the foregoing reasons, the Board finds that the Veteran meets the criteria to warrant a rating of 100 percent, as the totality of evidence indicates that his schizoaffective disorder causes total occupational and social impairment.

III.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100-percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The current claim for a TDIU and the appeal for a higher rating for schizoaffective disorder, depressed, have been recognized as arising at the same time, March 5, 2004.  As a result of this Board decision, the Veteran has been granted a 100 percent disability rating for his schizoaffective disorder, effective from the date of his claim, March 2004.  Hence, the grant of a 100 percent combined disability rating for the entire appeal period renders the claim for a TDIU moot.  The appeal as to the TDIU issue is, therefore, dismissed.


ORDER

A rating of 100 percent for service-connected schizoaffective disorder, depressed, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU is dismissed.


REMAND

The Veteran is seeking entitlement to a rating higher than 20 percent for service-connected dorsolumbar paravertebral myositis with postural scoliosis.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination.  The most recent VA examination for the Veteran's spinal disability was in February 2010, more than two years ago.  Thus, the examination is no longer current.  The Board finds a remand is necessary to afford the Veteran a more current and comprehensive VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, any updated VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA and private treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his service-connected dorsolumbar paravertebral myositis with postural scoliosis.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the lumbar spine.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  Discuss the effects of the lumbar disability on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The examiner must review the Veteran's claims folder.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


